Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/29/2022. Claims 1-20 are presently pending and are presented for examination. Claims 3 and 12 are canceled.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
Regarding arguments to independent claims 1 and 10.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regrading arguments to page 3 of the office action, examiner relies upon Michelis to disclose “wherein generating the motor command as a function of the handwheel velocity includes calculating a return signal using a control loop having at least one tuning parameter;” (See Michelis [0201] “Preferably, the closed-loop return function L5 involves a gain, called «closed-loop return gain» GBF.sub.Return, which is adjusted on the one hand, depending on the longitudinal speed of the vehicle V.sub.vehicle, according to a first adjustment function of a closed-loop return gain, denoted L6, and on the other hand, as a decreasing function of the steering wheel torque C.sub.steering wheel exerted on the steering wheel 16, according to a second adjustment function of a closed-loop return gain, denoted L7.”). Michelis discloses a feedback control-loop for a steering wheel return signal and de Paula Eduardo [0031] discloses that a motor command signal may be a function of the steering wheel velocity (SWV) as one of multiple vehicle signals. “Referring to FIG. 1, a traction steer compensation with steering torque overlay system 10 uses multiple vehicle signals 12 which are input as variables into a tunable function 14. The traction steer compensation with steering torque overlay system 10 generates a steering torque overlay used to compensate steering disturbance effects from different left and right tire traction forces generated at a tire to road surface interface in front wheel drive vehicles. The variables used as the multiple vehicle signals 12 include a steering wheel angle (SWA) 16, a steering wheel velocity (SWV) 18, a vehicle speed (Vx) 20, a propulsion motor torque (Tq) 22, a wheel differential speed 24, and a vehicle yaw rate 26.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664